[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             January 29, 2004
                             No. 00-15783
                                                            THOMAS K. KAHN
                       ________________________                 CLERK

                     Agency Docket No. A90-358-688

ALBERT ADEFEMI,



                                                            Petitioner-Appellant,

                                  versus

JOHN ASHCROFT, as Attorney General of U.S.,
Ms. ROSEMARY MELVILLE, as the District
Director for INS,
UNITED STATES IMMIGRATION AND
NATURALIZATION SERVICE,


                                                          Respondents-Appellees.


                       ________________________

                     Petition for Review of an Order of
                     the Board of Immigration Appeals
                       _________________________

                            (January 29, 2004)
Before BARKETT and KRAVITCH, Circuit Judges, and FULLAM *, District
Judge.

BARKETT, Circuit Judge:

       We vacate and withdraw the previous opinion dated June 30, 2003, 335 F.3d

1269 (11th Cir. 2003), and substitute the following opinion.

       Albert Adefemi, a citizen of Nigeria, petitions for review of a decision of the

Board of Immigration Appeals, challenging its determination that the Immigration

and Naturalization Service (“INS”) presented sufficient evidence to demonstrate

that he could be deported on the basis of a firearms offense.

       After entering the United States in 1977 without inspection, Adefemi

became a lawful temporary resident on August 17, 1987 and a permanent resident

on March 20, 1989. In 1993, the INS initiated deportation proceedings on the basis

of two theft offenses of which Adefemi was allegedly convicted in 1991. Adefemi

did not contest his deportability, applying instead for discretionary relief under

section 212(c) of the Immigration and Nationality Act (“INA”), as amended, 8

U.S.C. § 1182(c) (repealed 1996). At that time, section 212(c) authorized the

Attorney General to determine whether equitable considerations, such as a family

in the United States or a negligible criminal record, favored sparing an immigrant

the hardship of deportation. Acting on the Attorney General’s authority, the same
*
 Honorable John Fullam, United States District Judge for the Eastern District of Pennsylvania,
sitting by designation.

                                                2
immigration judges (“IJs”) who preside over deportation proceedings also

considered applications for discretionary waivers under section 212(c).

      Over the course of seven years, the INS twice amended its charges against

Adefemi, eventually alleging that he was deportable on the basis of a 1991 firearms

conviction as well as the theft offenses. Adefemi was found deportable on all

grounds. An IJ deemed the INS to have established the firearms conviction “by

evidence which is clear, convincing and unequivocal.” Oral Decision of the

Immigration Judge, Nov. 10, 1999, at 8. The judge then determined that Adefemi

was ineligible for a waiver of deportation under Section 212(c) because controlling

administrative precedent limited such relief to persons who are deportable for a

reason that would also warrant an alien’s “exclusion” prior to admission into the

United States. Because Adefemi's firearms offense does not have an analogue in

the exclusion context, the court determined that it “must” find Adefemi ineligible

for discretionary relief under section 212(c) because of the firearms offense. Id. at

11.

      Adefemi appealed and in 2000 was denied relief by the Board of

Immigration Appeals (“BIA” or “Board”), which had earlier issued decisions

addressing other aspects of the INS’s case in 1997 and 1999. Like the IJ, the

Board found that Adefemi was deportable on the basis of the firearms offense and



                                          3
ineligible for section 212(c) relief as a result. Adefemi filed a petition for review

with this Court, and a three-judge panel granted his motion for a stay of

deportation on March 5, 2001. He now raises a range of claims pertaining to his

lengthy administrative proceedings.

                                      DISCUSSION

       The upheaval in immigration law effected by two pieces of 1996 legislation,

the Antiterrorism and Effective Death Penalty Act, Pub. L. No. 104-132, 110 Stat.

1214, and the Illegal Immigration Reform and Immigrant Responsibility Act

(“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009, has raised numerous and

ponderous questions regarding both the substantive law to be applied in

immigration proceedings and the extent of federal judicial authority to review

determinations made by administrative tribunals. One particularly vexing matter

has been the extent to which convictions for certain statutorily enumerated crimes

operate as complete bars to discretionary relief from deportation. See, e.g., INS v.

St. Cyr, 533 U.S. 289 (2001). In the case before us, the parties agreed at oral

argument that a remand to allow Adefemi to apply for discretionary relief will be

appropriate should we decide he is not deportable on the basis of the asserted

firearms offense.1 We therefore commence with the question of our jurisdiction to
1
 Unlike the firearms offense, the theft offenses of which the Board also found Adefemi to have
been convicted, even if now classified as “aggravated felonies,” see Mohammed v. Ashcroft, 261
F.3d 1244, 1250 (11th Cir. 2001), do not prevent him from applying for section 212(c) relief

                                              4
hear Adefemi’s challenge to this discrete aspect of his case.

                                      I. JURISDICTION

       Because deportation proceedings against Adefemi commenced before April

1, 1997, and a final deportation order was entered more than thirty days after

September 30, 1996, our jurisdiction is governed by former Section 106(a) of the

INA, 8 U.SC. § 1105a (1996), as amended by the transitional rules set forth in

Section 309(c) of the IIRIRA (reprinted in 8 U.S.C.A. § 1101 (historical notes)).

See Al Najjar v. Ashcroft, 257 F.3d 1262, 1276-77 (11th Cir.), reh'g en banc

denied, 275 F.3d 1085 (2001). The jurisdiction of the courts of appeals under

IIRIRA is triggered by the entrance of a “final order” of deportation. See IIRIRA,

§ 309(c)(4)(C) (providing for petition for review to be filed not later than 30 days

after date of “final order”); 8 U.S.C. § 1105a(a)(1) (referring to review of “final

deportation order”). A deportation order becomes final “upon dismissal of an

appeal by the Board.” 8 C.F.R. § 241.31 (2002). Because the Board did not

conclusively dismiss Adefemi's appeal until its October 4, 2000, decision, its




from deportation. See St. Cyr, 533 U.S. at 326 (holding that 1996 abolition of section 212(c)
relief is not retroactively applicable to aliens who would have been eligible for such relief at
time they entered guilty pleas); Mayers v. INS, 175 F.3d 1289, 1304 (11th Cir. 1999) (holding
separate statutory limitation on section 212(c) relief for aggravated felons inapplicable to cases
pending as of limitation’s enactment).



                                                 5
earlier decisions in 1997 and 1999 were not final orders.2 By filing his petition for

review on November 2, 2000, 29 days after the Board dismissed his appeal,

Adefemi satisfied the 30-day timely filing requirement set forth in the statute.

IIRIRA, § 309(c)(4)(C).

       The transitional rules provide that:

               there shall be no appeal permitted in the case of an alien
               who is inadmissible or deportable by reason of having
               committed a criminal offense covered in section
               212(a)(2) or section 241(a)(2)(A)(iii), (B), (C), or (D) of
               the Immigration and Nationality Act (as in effect as of
               the date of the enactment of this Act). . . .

IIRIRA § 309(c)(4)(G). At the time of IIRIRA’s enactment, one of the statutes

incorporated by this transitional rule directed as follows:

2
 The INS mistakenly asserts in its brief that Adefemi cannot challenge determinations reached in
the 1997 and 1999 orders because he failed to file timely petitions for review with this Court.
This argument fails to acknowledge the Board’s own recognition in those decisions that further
administrative proceedings would be necessary to determine Adefemi’s immigration status and
his entitlement to discretionary relief. Cf. Del Pilar v. U.S. Attorney General, 326 F.3d 1154,
1156 (11th Cir. 2003) (holding that Board decision finding removable alien ineligible for
discretionary relief, and remanding for sole purpose of allowing alien to designate country of
removal, was “final order” because it “amounted to an order that [the alien] be removed”). The
Board’s 1997 decision stated that the “appeal is dismissed,” but it expressly invited Adefemi to
move to reopen proceedings on a specific basis. Decision of the Board of Immigration Appeals,
Mar. 25, 1997. The Board later granted the motion and remanded to the IJ “for further
proceedings consistent with this order.” Decision of the Board of Immigration Appeals, Oct. 16,
1998. In its 1999 decision, the Board made no reference at all to dismissal but again “remanded
to the Immigration Judge in order that the respondent may be afforded an opportunity to apply
for section 212(c) relief.” Decision of the Board of Immigration Appeals, Jul. 12, 1999. The
availability of section 212(c) relief was thereafter placed in question by the INS’s filing of a new
charge of deportability premised on the alleged firearms conviction. Given the nature of the
Board’s 1997 and 1999 decisions, Adefemi’s litigation of his case before the administrative
tribunals reflects an appropriate effort to exhaust administrative remedies, not, as the INS
contends in its brief, a failure to comply with the timely filing requirement.

                                                 6
             Any alien who at any time after entry is convicted under
             any law of purchasing, selling, offering for sale,
             exchanging, using, owning, possessing, or carrying, or of
             attempting or conspiring to purchase, sell, offer for sale,
             exchange, use, own, possess, or carry, any weapon, part,
             or accessory which is a firearm or destructive device (as
             defined in section 921(a) of Title 18) in violation of any
             law is deportable.

INA § 241(a)(2)(C), 8 U.S.C. § 1251(a)(2)(C) (1996).

      It is by now well established that we retain jurisdiction in such cases to the

extent necessary to review whether the statutory prerequisites of Section 309 apply.

Farquharson v. U.S. Attorney Gen., 246 F.3d 1317, 1320 (11th Cir. 2001) (citing

Lettman v. Reno, 168 F.3d 463, 465 (11th Cir. 1999)); cf. Calcano-Martinez v.

INS, 533 U.S. 348, 350 n.2 (2001) (noting government’s concession that “the

courts of appeals have the power to hear petitions challenging the factual

determinations thought to trigger [a substantially identical] jurisdiction-stripping

provision”). We therefore have jurisdiction to determine whether Adefemi is (1)

an alien who is (2) deportable (3) by reason of a firearms offense. Farquharson,

246 F.3d at 1320.

      The transitional rule set forth in Section 309(c)(4)(G) creates a certain

ambiguity as to when an alien is deportable “by reason of a firearms offense.”

Whereas the transitional rule refers generally to aliens “deportable by reason of




                                           7
having committed” a range of crimes, the underlying statute which it incorporates

by reference makes aliens “deportable” only when they have been “convicted

under any law” of a qualifying firearms offense. We have previously reasoned, in

examining comparable immigration provisions structured in the same fashion, that

the meaning of the term “deportable” as used in the provision limiting our

jurisdiction must be derived from the underlying statute’s specification of how an

alien becomes deportable. Fernandez-Bernal v. Attorney General, 257 F.3d 1304,

1308-09 (11th Cir. 2001) (construing provisions relating to controlled substance

offenses). That is, we have jurisdiction to determine whether Adefemi is

deportable because he has been “convicted under any law” of a qualifying firearms

offense. 8 U.S.C. § 1251(a)(2)(C).

       Our jurisdictional inquiry thus merges with the merits of Adefemi’s

challenge, which rests on his assertion that the INS failed to prove a qualifying

firearms conviction by sufficient evidence. We therefore proceed to the merits on

the understanding that we have jurisdiction to grant relief if the government failed

to prove that Adefemi was convicted of a firearms offense.

    II. SUFFICIENCY OF EVIDENCE DEMONSTRATING CONVICTION

      In the administrative proceedings under review, the INS relied exclusively

on a single piece of evidence in support of its charge that Adefemi was deportable



                                          8
on the basis of a firearms conviction. This was a two-sided, preprinted document

that would be colloquially termed a traffic “ticket.” On the front appears a uniform

citation form used to charge drivers with moving violations. On the reverse is

boilerplate language for use in recording several types of action taken in the City

Court of Atlanta, such as the receipt of a plea or the imposition of sentence.

       The IJ determined that “Respondent waived a trial by jury, pled guilty, and

was convicted and directed to pay a fine of $330, [or in] default of such payment

be confined for a term of 12 months.” Oral Decision of the Immigration Judge,

Nov. 10, 1999, at 3. The Board affirmed, but unlike the IJ, was silent as to whether

Adefemi had pled guilty. In the proceedings before these tribunals, the only

evidence presented by the INS was this two-sided document. Although Adefemi

raises several challenges to the Board’s decision, his central contention is that this

ticket, the sole piece of evidence against him considered by the IJ, was insufficient

to demonstrate his deportability on the basis of a firearms conviction. See

Petitioner’s Supplemental Brief at 20-26.3

       Whether a conviction has been sustained is a question of fact on which we

defer to the Board if its determination is “supported by reasonable, substantial, and

3
 Adefemi also argues the INS should have been estopped from seeking to deport him, some six
years after the commencement of proceedings, on the basis of an offense alleged to have
occurred two years before proceedings began. We need not reach this claim in light of our
resolution of other issues in this case.


                                              9
probative evidence on the record considered as a whole.” 8 U.S.C. 1105a(a)(4)

(repealed 1996) (applicable to this case under IIRIRA § 309(c)(4)(1)(A)). Under

this “substantial evidence” standard, we will not reverse the Board’s determination

unless “a reasonable factfinder would have to conclude” that no conviction has

been proved. See Lorisme v. INS, 129 F.3d 1441, 1445 (11th Cir. 1997) (quoting

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).

      Although our own review is deferential, the INS must prove an alien’s

deportability by “clear and convincing evidence.” 8 U.S.C. § 1229a(c)(3)(A);

Woodby v. INS, 385 U.S. 276, 286 (1966) (requiring “clear, unequivocal, and

convincing evidence that the facts alleged as grounds for deportation are true”). As

a court of review, we are well acquainted with the task of integrating our own

deferential review of factual determinations with the heightened burden of proof

borne by certain parties to litigation. For example, when a defendant in a criminal

case argues on appeal that the evidence was insufficient to convict him, we ask

whether a reasonable trier of fact, after viewing the evidence in the light most

favorable to the government, could find that the defendant’s guilt was established

beyond a reasonable doubt. See, e.g., United States v. Miles, 290 F.3d 1341, 1355

(11th Cir.), cert. denied, 123 S. Ct. 707 (2002). Although this standard safeguards

the role of the trier of fact, it also assures that “application of the beyond-a-



                                            10
reasonable-doubt standard to the evidence is not irretrievably committed to jury

discretion.” Jackson v. Virginia, 443 U.S. 307, 318 n.10 (1979).

       Here, our approach is of a similar form but different content: we ask whether

a reasonable fact finder could conclude that the government has shown Adefemi

deportable by clear and convincing evidence. Hence we must determine whether

the INS’s evidence could justify the finding of a conviction by clear and

convincing evidence. Unless the record compels us to conclude that the INS failed

to meet its burden, we must affirm the decision below. If, however, no reasonable

fact finder could be persuaded that the INS made the necessary showing, we must

reverse.4 The Board found this standard satisfied by the two-sided, preprinted form
4
 The dissent fails to recognize the necessity of integrating our deferential appellate review with
the INS’s demanding burden of showing deportability by clear and convincing evidence. While
it is true, as the dissent stresses, that this Court will not reverse a factual finding of the Board
unless the evidence compels a contrary determination, the question in this case is whether the
record compels us to conclude that the INS failed to meet its burden. Our review remains highly
deferential, but the particular finding we are reviewing requires more from the record than an
ordinary fact. We must see some evidence -- any reasonable evidence -- that the government met
its burden.
         Prior to this case, the Eleventh Circuit has not directly addressed the application of
substantial evidence review to a conviction, which the INS must show by clear and convincing
evidence. However, several other circuits have reached conclusions consistent with our
application of the substantial evidence test. In Sandoval v. INS, 240 F.3d 577 (7th Cir. 2001), the
Seventh Circuit pointed to the ambiguous effect of a subsequent change in the petitioner’s
sentence and concluded that “the INS did not prove by clear and convincing evidence that
Sandoval was convicted of possession of more than thirty grams of marijuana.” Id. at 583.
Similarly, in Cortez-Acosta v. INS, 234 F.3d 476 (9th Cir. 2000), the Ninth Circuit reversed an
order of deportation because the petitioner’s admission of culpability in alien smuggling was too
ambiguous to meet the “clear and convincing” burden. In discussing the standards of review, the
court noted that “although we review for reasonable, substantial, and probative evidence in the
record as a whole, our review examines whether the INS has successfully carried this heavy
burden of clear, unequivocal and convincing evidence.” Id. at 481 (citations omitted). See also


                                                11
relied upon by the INS as the exclusive evidence of a firearms conviction.5

       In order to review this determination, we must examine this somewhat

inscrutable document carefully. We begin with the front side, on which appears a

uniform citation form. On a blank space next to the word “Offense,” a handwritten

entry states that Adefemi, in violation of Section 16-11-126 of the Georgia Code,

“had a 22 cal RG10 in console between seats.” Although Ga. Code Ann. 16-11-

126 proscribes the carrying of a range of concealed weapons other than firearms,

Adefemi does not contend that a “22 cal RG10” is anything other than a firearm.

Hence the citation form, which was signed by an arresting officer, alleges unlawful

possession and/or concealment of a firearm.

       The BIA referred to the document’s reverse side as a “criminal court

certificate of disposition,” but that phrase does not appear anywhere on the copy

Murphy v. INS, 54 F.3d 605, 612 (9th Cir. 1995) (“Because the BIA gave significant weight to
inherently unreliable evidence and shifted the burden of persuasion to Murphy, it inappropriately
concluded that the government had met its burden of proving alienage by clear and convincing
evidence. Because the BIA’s determination is not based on substantial evidence in the record as
a whole, we hereby grant Murphy’s petition. . . . “).
5
  We note that Adefemi made several statements about the circumstances surrounding this arrest
in the course of his 212(c) hearing before the INS had amended the charges to include the
firearms offense. In line with BIA precedent, neither the IJ nor the Board considered this
testimony in determining whether there had been a conviction. See In Re Pichardo, 21 I&N Dec.
330, 334-35 (BIA 1996) (holding that the INS had failed to meet its burden of showing
deportability under INA § 241(a)(2)(C) when the certificate of disposition did not specify the
precise offense of conviction despite the respondent's admission that the incident involved a
firearm). In this appeal, the INS concedes that the BIA "[a]dher[ed] to its precedent decisions
holding that deportability based on a conviction must be established by the conviction record and
not by extrinsic evidence such as the alien's testimony." While an immigrant’s testimony may be
relevant in some circumstances, Fequiere v. Ashcroft, 279 F.3d 1325 (11th Cir. 2002), the parties
to this appeal agree we should focus solely upon the record of conviction.

                                               12
entered in the record. Near the top of the form appear two identical signatures.

Both the first and the last names of the signature appear to begin with the letter

“A,” and the remainder of each signature is consistent with the name Albert

Adefemi. One of the signatures indicates the waiver of a jury trial and appears

above a line stating that “On Arraignment, The Defendant Pleads NOT GUILTY.”

The other signature is entered in a section titled “Plea of Guilty and Waiver.” The

form provides no means of discerning Adefemi’s actual plea in this case: there is

no indication that he amended an initial plea of not guilty to one of guilty, nor has

anything been written in a space provided for stating the charge to which Adefemi,

if he did enter a guilty plea, in fact admitted. Consistent with this ambiguity, none

of three boxes printed next to each of three possible pleas – guilty, not guilty, and

“nolo cont’d” – have been checked in a separate section of the form.

      Below the sections bearing Adefemi’s signatures is another section titled

“Disposition and Sentence,” in which the word “Probation” has been rubber-

stamped. Still lower, in a separate section, the number “330.00” has been written

on a space for designating a “fine.” The next line appears to state that a term of

confinement shall be served should payment be defaulted. However, the portion of

the form titled “Disposition and Sentence” has been left entirely blank apart from

the “Probation” stamp and a second stamp that reads “State Case.” Significantly,



                                          13
nothing has been written in spaces specifically reserved for identifying the

“Sentence: Amount Fine/Forfeiture $” and the number of “Days (Months)

probated.” The failure of the Atlanta City Court to complete these sections makes

it difficult to interpret the meaning of the “Probation” stamp, since the imposition

of a probationary sentence would seem to require that a term of probation be set.6

       In the absence of additional evidence by which the INS might have clarified

the meaning of the form, we do not think this document could allow a reasonable

fact finder to conclude that the INS had shown any conviction by clear and

convincing evidence. Our conclusion rests on the highly tenuous nature of any

inferences drawn from what is in essence nothing more than the front and back of a

traffic ticket, with a great many blanks left unfilled.7 While the document does

6
  Although not necessarily relevant to what Adefemi pled, the document contains other
ambiguities as well. Several handwritten marks have been made in a blank space preceded by the
words “confined for a term of” and followed by two words within parentheses, one of which has
been crossed out to leave the word “months.” The IJ inferred that a sentence of 12 months
would be imposed if Adefemi failed to pay a fine but acknowledged that the handwriting was
very difficult to decipher. The crossed-out word is not clearly discernible, though it might
represent the word “days.” Nothing has been written in an additional blank space left for
specifying the place of confinement. By the same token, no ready explanation appears for the
fact that a fine has been indicated, not on the appropriate line in the “Disposition and Sentence”
section, but only in a separate section under an indiscernible heading beginning with the words
“Upon Trial, the Defendant.” Unlike the “Disposition and Sentence” section of the form, no
reference is made in this section to any adjudication of “guilt” or imposition of “sentence.”
7
  We do not hold that such a document may never be sufficient evidence of a conviction in
deportation proceedings, only that the document at issue here, in its present form, and without
any additional explanation, is insufficient. The INS might have established the conviction by a
wide range of alternative means. The applicable provision of federal immigration law states that
a conviction may be proved by official records of judgments, by docket entries from court
records, by minutes of court proceedings, and by records of penal institutions. 8 U.S.C. §
1229a(c)(3). Alternatively, the document at issue could have been explained by submitting

                                                14
indicate a fine of $330, it fails to specify the basis for this penalty. Nowhere does

it explicitly indicate the fact of conviction, the offense for which any conviction

was entered, or any specific charge to which Adefemi may have pled guilty.

       Even were we to assume that the clerical stamp reading “Probation” and the

reference to a fine are evidence of some kind of conviction, we do not think it can

be said that they are clear and convincing evidence of conviction of a firearms

offense. The fact that the front side of the document lists such an offense does not

mean Adefemi pled to or was convicted of that offense, since he may well have

pled guilty to another, lesser offense. The reverse side simply fails to offer any

clear guidance as to what this offense may have been.

       In sum, we think the “clear and convincing” evidentiary standard applicable

in deportation proceedings requires something more than this ambiguous ticket

before an individual may be “compelled by our Government to forsake all the

bonds formed here and go to a foreign land where he often has no contemporary

identification.” Woodby, 385 U.S. at 285. We also think a reasonable factfinder

would have to conclude that the INS has not shown by clear and convincing

evidence that Adefemi was convicted of a firearms offense. Accordingly, we

reverse the decision of the BIA and remand for further proceedings consistent with

affidavits or testimony from court officials describing the court’s record-keeping practices and
explaining the meaning of the form at issue here.


                                                15
this opinion.



REVERSED AND REMANDED.




                         16
KRAVITCH, Circuit Judge, concurring in part and dissenting in part:

      I concur in Part I of the majority opinion.

      I dissent from Part II because, in my view, the majority exceeds the

established scope of review when it reverses the BIA’s factual determination that

Adefemi was convicted of a firearms offense. The majority opinion correctly

indicates that we review the BIA’s factual determinations under the substantial

evidence test, see Najjar v. Ashcroft, 257 F.3d 1262, 1283 (11th Cir. 2001), and

that we “must affirm the BIA’s decision if it is ‘supported by reasonable,

substantial, and probative evidence on the record considered as a whole.’” Id. at

1283–84 (quoting Lorisme v. INS, 129 F.3d 1441, 1444–45 (11th Cir. 1997)). The

majority is also correct that the INS was required to prove Adefemi’s conviction by

clear and convincing evidence. The majority, however, fails to recognize the limits

on the scope of our review of BIA factual findings. This court has held that the

substantial evidence test is deferential and that “we may not ‘re-weigh the

evidence’ from scratch.” Mazariegos v. INS, 241 F.3d 1320, 1323 (11th Cir.

2001); see also Najjar, 257 F.3d at 1278 (“Courts of appeal sit as reviewing bodies

to engage in highly deferential review of BIA and IJ determinations. . . .

Commensurate with this role, we cannot engage in fact-finding on appeal, nor may

we weigh evidence that was not previously considered below.”).



                                          17
       The majority does exactly what is forbidden by Mazariegos because it re-

weighs “the evidence from scratch” and engages in a de novo review of the

evidence presented by the INS. Thus, the majority, while not acknowledging that

it does so, effectively creates a new standard of review, which essentially asks

whether the record compels us to conclude that the INS did meet its burden. But,

the real question we must answer is the exact opposite–whether the record compels

us to conclude that the INS did not meet its burden. As explained below, the

record is not so compelling.1

       Our precedent is clear that in order “[t]o reverse a factual finding by the

BIA, this Court must find not only that the evidence supports a contrary

conclusion, but that it compels one.” Farquharson v. INS, 246 F.3d 1317, 1320

(11th Cir. 2001) (emphasis added); see also 8 U.S.C. § 1252(b)(4)(B) (“[T]he

administrative findings of fact are conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary . . . .”); Kenyeres v. Ashcroft, 123

S. Ct. 1386, 1388 (2003) (“A reviewing court must uphold an administrative

determination in an immigration case unless the evidence compels a conclusion to


1
 The majority claims that “[t]he dissent fails to recognize the necessity of integrating our
deferential appellate review with the INS's demanding burden of showing deportability by clear
and convincing evidence.” I do, however, recognize that the INS was required to prove its case
by clear and convincing evidence, but disagree that the record is so sparse that there is no
reasonable evidence that the government met its burden. More importantly, I disagree with the
manner in which the majority reviews the evidence presented by the INS.

                                              18
the contrary.”); Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003)

(“To reverse the IJ’s fact findings, we must find that the record not only supports

reversal, but compels it.”); Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1218 (11th

Cir. 2002) (“To conclude that the Board should be reversed, a reviewing Court

must find that the record ‘not only supports that conclusion, but compels it.’”)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 480 n.1 (1992)). Although the

majority quotes this standard, it fails to apply the standard, as it reverses the BIA’s

factual finding by stating that “the document [from the City Court of Atlanta] at

issue here, in its present form, and without any additional explanation, is

insufficient” to “allow a reasonable fact finder to conclude that the INS [has]

shown any conviction by clear and convincing evidence.” I disagree.

       After reviewing the evidence anew and raising arguments not before the

BIA,2 the majority opinion reverses the BIA’s finding that Adefemi was convicted

of a firearms offense, concluding that the BIA did not base its finding on clear and


2
  The majority opinion discusses the possibility that Adefemi may have pleaded guilty to
another, lesser offense. Although this is a possible interpretation of the evidence, Adefemi did
not raise this argument before this court or the BIA. Such speculation by the majority shows that
it is not applying a deferential standard of review, but is, in fact, looking at the evidence on a
clean slate. Similarly, the majority argues that the INS should have explained the Atlanta City
Court document more thoroughly by submitting affidavits or testimony from court officials.
Under the substantial evidence test, it is not this court's place to tell the INS how to prove its
case; rather, we are confined to reviewing the evidence that was presented to determine if there
was substantial evidence to support the BIA's decision. See Najjar v. Ashcroft, 257 F.3d 1262,
1283 (11th Cir. 2001).


                                                19
convincing evidence.3 In contrast, I would affirm the BIA’s
3
   The majority cites Sandoval v. INS, 240 F.3d 577 (7th Cir. 2001), Cortez-Acosta v. INS, 234
F.3d 476 (9th Cir. 2001), and Murphy v. INS, 54 F.3d 605, 610–12 (9th Cir. 1995), as decisions
supporting its application of the substantial evidence test and, therefore, as support for its
conclusion that the City Court of Atlanta document was not clear and convincing evidence that
Adefemi was convicted of a firearms offense. These decisions, however, are distinguishable.
         In Sandoval, an Illinois state court had convicted Sandoval of possession of more than
thirty grams of marijuana, but state law allowed Sandoval to collaterally attack his conviction.
Sandoval, 240 F.3d at 578. The Illinois state court modified the conviction and sentenced
Sandoval to twenty-four months of first offender probation, a sentence that was only permissible
if the state court vacated the original conviction and entered a new conviction for possession of
not more than thirty grams of marijuana. Id. at 580. The state court, however, did not expressly
vacate the original conviction. Id. Thus, the effect of the sentence modification was uncertain.
Id. The INS instituted deportation proceedings and the BIA concluded that Sandoval was
deportable; Sandoval appealed. Id. at 579-80. As a matter of law, the Seventh Circuit
determined that the INS could meet its burden in the BIA by showing either "1) that the Illinois
judge exceeded his authority under state law, thus rendering the [sentence] modification
ineffective, or 2) that the sentence modification was legal but not effective for purposes of
federal immigration law." Id. at 581. Thus, the issues in Sandoval were questions of law. The
Seventh Circuit determined that the INS's arguments regarding these legal issues were incorrect.
Because there was no evidence regarding whether Sandoval was found guilty of possession of
more than thirty grams of marijuana, or less than thirty grams of marijuana, the Seventh Circuit
determined that "the INS did not prove by clear and convincing evidence that Sandoval was
convicted of possession of more than thirty grams of marijuana," and reversed. Id. at 581-83.
By contrast, in this case, there was only one state court proceeding. As stated on the front of the
City Court of Atlanta document, that proceeding was for a firearms offense. No other offense
was listed. Thus, there is evidence that Adefemi was found guilty of a deportable offense. The
BIA determined that this was clear and convincing evidence, and the record does not compel a
contrary conclusion.
         In Cortez-Acosta, the issue was whether the alien previously had admitted encouraging,
inducing, assisting, abetting, or aiding another alien to enter the United States illegally.
Cortez-Acosta, 234 F.3d at 479-80. In that case, the alleged admission occurred during a hearing
before an immigration judge, but there was no transcript of the hearing, and, thus, the only
evidence that Cortez-Acosta actually admitted to such a crime was the notes of the hearing taken
by the immigration judge. Id. at 478. "Without a record of the master hearing, [the Ninth
Circuit] had no way to verify that the IJ actually asked Mr. Cortez-Acosta the questions he
supposedly answered, that the questions were phrased clearly enough to be understood by
someone relying on a translation, and that Mr. Cortez-Acosta's answers were responsive to the
questions asked. In short, we have no way to confirm the IJ's findings or to review his decision
for factual or legal error." Id. at 482. In our case, by contrast, there is a record of the
proceedings in the immigration court and, therefore, we can review that court's decision.
Moreover, the Ninth Circuit in Cortez-Acosta determined that, under the circumstances of that
case, the deference due under the substantial evidence standard was not appropriate because such
deference is only due "when the judge acts in the context of the adjudicatory process and his

                                                20
factual finding because it was based on substantial evidence and because the record

does not compel a contrary conclusion.

       First, the BIA based its finding on “‘reasonable, substantial, and probative

evidence on the record considered as a whole.’” Najjar, 257 F.3d at 1283–84

(quoting Lorisme, 129 F.3d at 1444–45). The INS presented an authenticated

document from the City Court of Atlanta to establish Adefemi’s firearms

conviction.4 The document indicated that Adefemi was charged only with carrying

a concealed firearm. No other offense is mentioned in the section of the document


findings are effectively reviewable on appeal. When [as in Cortez-Acosta] the IJ acts outside
this process, we treat his findings as the observations of an ordinary witness. . . . as evidence,
rather than as findings of fact." Id. at 482-83. Here, there is a record of Adefemi's proceedings
in the immigration court and, consequently, there was an adjudicatory proceeding in that court.
Therefore, deference to that court's findings is required.
        In Murphy, the Ninth Circuit concluded that the INS did not prove the petitioner's
alienage by clear and convincing evidence. Murphy, 54 F.3d at 612. The INS attempted to
demonstrate that the petitioner was not born in the United States Virgin Islands by showing the
lack of any birth certificate, by introducing an unauthenticated INS form, and by introducing
uncorroborated double hearsay statements. Addressing the INS form, the court stated that "the
unauthenticated [form] merits little (if any) weight, as acknowledged by the BIA. Murphy
disputed the significant information [listed on the form], such as place of birth, [and] names of
parents . . . . Murphy also provided information regarding the source of the information
recorded on the form, an INS informant who apparently had some ulterior motive to make
statements against Murphy." Id. at 610. The Murphy court concluded that the unauthenticated
form and the lack of any other reliable evidence was insufficient to establish the petitioner's
alienage. Here, the City Court of Atlanta document is an official court document, not an
unauthenticated form of a government agency. Furthermore, Adefemi has never contested the
validity of the information contained in the document.
4
  The majority opinion labels the document a "traffic ticket" and argues that the INS could have
established the firearms conviction through "a wide range of alternative means." Regardless of
what type of document it is, Adefemi has never argued, and the majority opinion does not
contend, that the City Court of Atlanta document is not authentic or that it does not fall within 8
U.S.C. § 1229a(c)(3)(B)'s list of documents that can be used to establish a conviction.


                                                 21
entitled “Offense,” or anywhere else on the document. The reverse side of the

document shows that Adefemi was fined $330 and given a probated sentence.

Although this document may support various conclusions about the final

disposition of Adefemi’s case before the City Court of Atlanta, it is, nonetheless,

reasonable and probative evidence supporting the BIA’s conclusion that Adefemi

was convicted of a firearms offense, and, therefore, we must affirm. See id.

      Second, the evidence in the record does not compel a conclusion contrary to

the BIA’s factual finding, regardless of whether the evidence may support such a

conclusion. See Farquharson, 246 F.3d at 1320. No record evidence directly

contradicts the BIA’s finding that Adefemi was convicted of a firearms offense.

Furthermore, the majority admits that its analysis of the document establishes no

more than that the document is “ambiguous.” Under our deferential standard of

review, we may not reverse a factual finding of the BIA simply because we find

the evidence to be ambiguous; we may only reverse a factual finding if the

evidence compels a contrary conclusion. See id. Thus, because the evidence does

not compel a conclusion contrary to the BIA’s finding, which is the standard for

reversal under our precedent, this court cannot reverse the BIA’s factual

determination.

      Respectfully, therefore, I dissent from Part II of the majority opinion, as I



                                          22
would affirm the BIA’s factual determination that Adefemi was convicted of a

firearms offense.5




5
  I would also reach the remaining issues raised by Adefemi on appeal and affirm the BIA’s
determination that he is deportable and ineligible for discretionary relief under § 212(c).


                                            23